Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on January 11, 2021  has been entered and made of record
Claims 1-8, 10, 12-19 and 26-28 are currently pending in this application.


This action is final.
Response to Arguments

Applicant's arguments with respect to claims 1-8, 10, 12-19 and 26-28 have been considered but are moot in view of the new grounds of rejection.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 20170168576 A1) in view of Parviz (US 9402582 B1).

As to Claim 1:
Keller et al discloses an apparatus (Keller, see Abstract, where Keller discloses a system and a method for providing haptic feedback to a user by controlling an area of a surface of a haptic assembly in touch (directly or indirectly) with a user. The haptic assembly can be actuated such that a surface area of the haptic assembly in contact with a user can be adjusted. An area of the haptic assembly in contact with a user can be changed by modifying a shape of the haptic assembly. Hence, by changing the shape of the haptic assembly, a user touching a virtual object in a virtual space with a particular rigidity can be emulated) comprising: a glove to be worn on a hand of a user (Keller, see 200 in figure 2); an array on an inner surface of the glove (Keller, see Inertial measurement unit 280 in figure 2); and a control unit to activate generators to provide haptic feedback on the hand of the user (Keller, see Actuator 230 and haptic apparatus 220 in figure 2, paragraphs [0050] and [0051], where Keller discloses that the haptic apparatus 220 provides haptic feedback emulating a user touching a virtual object and can be modulated by the actuator 230 such that a larger area of the haptic apparatus 220 applies pressure to the user hand). Keller differs from the claimed subject matter in that Keller does not explicitly disclose the ultrasonic array including a set of ultrasonic generators and the ultrasonic generators arranged such that, when the ultrasonic generators are activated, the ultrasonic generators generate ultrasonic waves that interact to create a focused pressure point at or near skin on the hand of the user. However in an analogous art, Parviz discloses the ultrasonic array including a set of ultrasonic generators and the ultrasonic generators arranged such that, when the ultrasonic generators are activated, the ultrasonic generators generate ultrasonic waves that interact to create a focused pressure point at or near skin on the hand of the user (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller with Parviz. One would be motivated to modify Keller by disclosing the ultrasonic array including a set of ultrasonic generators and the ultrasonic generators arranged such that, when the ultrasonic generators are activated, the ultrasonic generators generate ultrasonic waves that interact to create a focused pressure point at or near skin on the hand of the user as taught by Parviz thereby sensors and other systems could be added to the gloves worn and configured to augment the senses and/or provide additional information in real-time or in nearly real-time (Parviz, see column 4 lines 8-13).  

As to Claim 2:
Keller in view of Parviz discloses the apparatus of claim 1, wherein the ultrasonic array includes a substrate, the ultrasonic generators on the substrate (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).

As to Claim 3:
Keller in view of Parviz discloses the apparatus of claim 2, wherein the plurality of ultrasonic generators are arranged in a pattern of rows and columns on the substrate (Keller, see 330 and 340 in figure 3B where the sub-haptic apparatuses 340 are arranged in columns and rows on the substrate 330). 

As to Claim 4:
Keller in view of Parviz discloses activating ultrasonic generators (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37), Keller in view of Parviz do not explicitly disclose activating the ultrasonic generators at substantially a same frequency. However in an analogous art, Clements suggests at substantially the same frequency (Clements, see figure 11B, paragraph [0023], and paragraph [0047], where Clements discloses haptic actuators 203 for different stimulations/sensations. An individual actuator may have a range of output settings (e.g., frequency, duty cycle, amplitude) such that a specific actuation patterns may be generated in an individual actuator or in set of actuators).  In figure 11B, a frequency, amplitude, duty cycle or other stimulation attribute may be varied in an individual haptic activator/stimulator. By selection of the number, arrangements, and operating parameters of the haptic activators/stimulators, a variety of stimulation patterns may be generated from a single haptic device.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller and Parviz with Clements. One would be motivated to modify Keller and Parviz by disclosing at substantially the same frequency as taught by Clements, and thereby to provide a sense of touch (haptic output) so as to give a better impression of immersion to virtual reality systems including gloves (Clement, see paragraph [0003]).

As to Claim 5:
Keller in view of Parviz discloses the apparatus of claim 1, wherein the glove includes an outer layer and an inner layer (Parviz, see 110 in figure 1B), the inner layer to be in contact with the hand (Parviz, see figure 1B), the outer layer to be spaced apart from and surrounding the inner layer (Parviz, see 110 in figure 1B), the inner surface of the glove corresponding to an inner surface of the outer layer (Parviz, see figure 1B), and the ultrasonic array coupled to the inner surface of the outer layer and facing the inner layer (Parviz, see 132b in figure 1B).

As to Claim 6:
Keller in view of Parviz discloses the apparatus of claim 5, wherein the glove includes a spacer between the inner layer and the outer layer to separate the outer layer from the inner layer (Parviz, see 110 in figure 1B).

As to Claim 7:
Keller in view of Parviz discloses the apparatus of claim 1, wherein the ultrasonic array is in a finger section of the glove (Parviz, see 132b in figure 1B)).
As to Claim 8:
Keller in view of Parviz discloses the apparatus of claim 1, wherein the control unit is coupled to the glove near a back side of the hand (Parviz, see 140 in figure 1A). 

As to Claim 10:
Keller in view of Parviz discloses the apparatus of claim 1, wherein the ultrasonic array is one of a plurality of ultrasonic arrays on the inner surface of the glove, the plurality of ultrasonic arrays to generate haptic feedback on different sections of the hand (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).

As to Claim 12:
Keller discloses a virtual reality system (Keller, see paragraph [0006], where Keller discloses that the haptic glove is implemented in a VR system for providing VR experience and/or augmented reality experience to a user) comprising: a headset to be worn by a user, the headset having a screen to display a virtual reality environment to the user (Keller, see paragraph [0006], where Keller discloses that the VR system includes a head mounted display for presenting an image of a virtual environment to the user according to positional information of the head mounted system); and a glove to be worn on a hand of the user (Keller, see 200 in figure 2).
Keller does not explicitly disclose a glove to be worn on a hand of the user, the glove including an ultrasonic array of ultrasonic generators to be spaced apart from skin on the hand of user when the glove is worn by the user, when activated, the ultrasonic generators are to generate ultrasonic waves to collectively create a pressure on the hand of the user to simulate contact with an object in the virtual reality environment. However in an analogous art, Parviz discloses a glove to be worn on a hand of the user, the glove including an ultrasonic array of ultrasonic generators to be spaced apart from skin on the hand of user when the glove is worn by the user, when activated, the ultrasonic generators are to generate ultrasonic waves to collectively create a pressure on the hand of the user to simulate contact with an object in the virtual reality environment (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller with Parviz. One would be motivated to modify Keller by disclosing a glove to be worn on a hand of the user, the glove including an ultrasonic array of ultrasonic generators to be spaced apart from skin on the hand of user when the glove is worn by the user, when activated, the ultrasonic generators are to generate ultrasonic waves to collectively create a pressure on the hand of the user to simulate contact with an object in the virtual reality environment as taught by Parviz thereby sensors and other systems could be added to the gloves worn and configured to augment the senses and/or provide additional information in real-time or in nearly real-time (Parviz, see column 4 lines 8-13).  



As to Claim 13:
Keller in view of Parviz discloses the system of claim 12, further including a haptic controller  to determine a distance (Keller, see paragraph [0041] and [0042], where Keller discloses a virtual touch event to be the occurrence when two coordinates of the virtual object and the haptic assembly 140 overlap or are approximate to each other within a predetermined distance. To determine whether a touch event has occurred, a VR engine 155 collectively analyzes positions of multiple sensors of the haptic assembly (e.g., haptic glove) 140 through the tracking module 150) between a location of the object in the virtual reality environment and a location of the glove in the virtual reality environment (Keller, see 110, 155 and 140 in figure 1 and paragraph [0042], where Keller discloses a VR engine 155 that compares coordinates of a virtual object and a coordinate of the haptic assembly (e.g., haptic glove) 140 in a virtual space). 

As to Claim 14:
Keller in view of Parviz discloses the virtual reality system of claim 13, wherein the glove includes an ultrasonic array actuator, the ultrasonic array actuator to activate the ultrasonic array based on an instruction from the haptic controller (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).

As to Claim 15:
Keller in view of Parviz discloses the system of claim 12, wherein the glove includes a transceiver to receive information about the virtual reality environment from the headset (Keller, see 110 in figure 1 and 230 in figure 2 and see paragraphs [0053] and [0069] where the disclosed actuator 230 receives a haptic feedback signal from the VR console 110 and the console transmits the haptic feedback signal to the haptic glove for providing the haptic feedback).

As to Claim 16:
Keller discloses a non-transitory machine readable storage medium comprising instructions that, when executed, cause a machine to at least: determine a location of an object in a virtual reality environment (Keller, see figure 1 and paragraph [0042], where Keller discloses a VR engine 155 that obtains a coordinate of the virtual object in a virtual space, in accordance with an image presented via the VR headset 105); calculate a distance between a location of a section of a glove worn on a hand of a user and the location of the object in the virtual reality environment (Keller, see figure 1 and paragraph [0042], where Keller discloses the VR engine 155 compares the coordinate of the virtual object in the virtual space and the coordinate of the haptic assembly 140 (e.g., haptic glove) in the virtual space); and activate an array disposed inside of the glove (Keller, see 220 in figure 2 and 340 in figure 3B and paragraphs [0045], [0046] and [0058], where Keller discloses in other embodiments, there can be multiple haptic apparatuses 220 (e.g., one or more on each finger) and that within the haptic apparatus contains a plurality of sub-haptic apparatuses 340. The sub-haptic apparatuses 340 are positioned on the substrate 330 in an array pattern and that in one embodiment, one or more of these components are placed beneath an outer surface of the glove body 210)  when the distance is zero or substantially zero (Keller, see figure 1 and paragraph [0042] and [0043], for when two coordinates of the virtual object and the haptic assembly 140 (e.g., haptic glove) overlap or are approximate to each other within a predetermined distance for a predetermined amount of time (e.g., 1 second), the VR console 110 determines the virtual touch event occurred and the VR engine 155 generates a haptic feedback signal in responsive to the virtual touch event detected). 
Keller does not explicitly disclose an ultrasonic array and when activated, the ultrasonic generators are to generate ultrasonic waves to create a focused pressure point at or near skin on the hand of the user. However in an analogous art, Parviz discloses when activated, the ultrasonic generators are to generate ultrasonic waves to create a focused pressure point at or near skin on the hand of the user Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37, where Parviz discloses that the controller could operate one or more of the indicators 130, 135, 137, 138, 139 to cause a sensation in a human ( e.g., a temperature sensation, a visual stimulus, a vibration or other haptic stimulus). The indicators could be configured to cause a haptic, a tactile, a temperature, or some other sensation in skin of the wearer that is proximate to the indicator. The indicators could include piezo elements, electroactive polymers, vibrators, resistive heating elements, electrodes configured to inject a current and/or apply a voltage to skin, or other elements. FIG. 1B illustrates an example indicator 130 configured to apply an oscillating mechanical force 132b to skin of the finger of the wearer 107 sufficient to induce a sensation in the skin of the wearer 107. In other embodiments, the oscillating mechanical force 132b could be a vibration, an electrical current, a heat flux, an electrical voltage, or some other electrical, chemical, optical, and/or mechanical energy or force sufficient to induce a sensation in the skin of the wearer 107. The indicator interface module 244 can include controlled current 65 sources, controlled voltage sources, high voltage sources, high voltage switches, DACs, feedback amplifiers, or other elements to operate the local indicator 230 to deliver some stimulus to a wearer related to one or more properties of a tissue or other environment detected by the biosensor 220. The indicator interface module 244 and/or wireless indicator 237 can optionally include one or more oscillators, mixers, frequency injectors, etc. to modulate and/or demodulate information on a carrier frequency to be transmitted and/or received by an antenna or other radio, microwave, infrared, ultraviolet, ultrasonic, and/or optical emitter/ detector).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller with Parviz. One would be motivated to modify Keller by disclosing an ultrasonic array and when activated, the ultrasonic generators are to generate ultrasonic waves to create a focused pressure point at or near skin on the hand of the user as taught by Parviz thereby sensors and other systems could be added to the gloves worn and configured to augment the senses and/or provide additional information in real-time or in nearly real-time (Parviz, see column 4 lines 8-13).  

As to Claim 17:
Keller in view of Parviz discloses the non-transitory machine readable storage medium of claim 16, wherein the instructions, when executed, further cause the machine to, prior to calculating the distance (Keller, see figure 1 and paragraph [0042], where Keller discloses the VR engine 155 compares the coordinate of the virtual object in the virtual space and the coordinate of the haptic assembly 140 (e.g., haptic glove) in the virtual space), determine the location of the section of the glove in the virtual reality environment (Keller, see figure 1 and paragraph [0041], where Keller discloses the VR engine 155 collectively analyzes positions of multiple sensors of the haptic assembly (e.g., haptic glove)  140 through the tracking module 150, and generates a three dimensional mapping of the haptic assembly 140 describing the position and the shape of the haptic assembly 140).

As to Claim 18:
Keller in view of Parviz discloses the non-transitory machine readable storage medium of claim 17, wherein the instructions, when executed, further cause the machine to determine the location of the glove based on image or video (Keller, see figure 1 and paragraph [0042], where Keller discloses the VR engine 155 obtains a coordinate of the virtual object in a virtual space, in accordance with an image presented via the VR headset 105)  information from a camera (Keller, see figure 1 and paragraph [0034], where Keller discloses a imaging device 135 generates slow calibration data in accordance with calibration parameters received from the VR console 110. The imaging device 135 may include one or more cameras, one or more video cameras). 

As to Claim 28:
Keller in view of Parviz discloses the apparatus of claim 2, where the substrate is curved (Keller, see figure 4A and 4B).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 20170168576 A1) in view of Parviz (US 9402582 B1) in further view of Black (US 20160363997 A1).

As of Claim 26:
Keller in view of Parviz and in further view of Black discloses the system of claim 13, wherein the haptic controller is integrated into the glove (Black, see 104 in figure 1, 1522 in figure 15A, and paragraph [0091], where Black discloses a haptic feedback controller 1522 that can be configured to receive data defining the activation/deactivation (on/off state) and the level/strength of activation of the electromagnets within the glove interface object 104).

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US 20170168576 A1) in view of Parviz (US 9402582 B1) and in further view of Clements (US 20170131775 A1).

As of Claim 19:
Keller in view of Parviz discloses recalculate the distance between the section of the glove and the location of the object (Keller, see figure 1 and paragraphs [0039] and [0042] , where Keller discloses a tracking module 150 also determines positions of a reference point of the haptic assembly (e.g., haptic glove) 140 using position information from the fast calibration information of the haptic assembly 140. The VR engine 155 then compares the coordinate of the virtual object in the virtual space and the coordinate of the haptic assembly 140 in the virtual space). Keller in view of Parviz does not explicitly disclose cease activation of the ultrasonic array if the recalculated distance has increased. However in an analogous art, Clements discloses cease activation of the ultrasonic array if the recalculated distance has increased (Clements, see 660 in figure 6 and paragraph [0035], where the system 660 stops stimulation when a user moves the fingertip away from the virtual object).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller and Parviz with Clements. One would be motivated to modify Keller and Parviz by disclosing ease activation of the ultrasonic array if the recalculated distance has increased as taught by Clements, and thereby to provide a sense of touch (haptic output) so as to give a better impression of immersion to virtual reality systems including gloves (Clement, see paragraph [0003]).

As of Claim 27:
Keller in view of Parviz discloses activating the ultrasonic (Parviz, see indicators 130, 135, 137, 138 and 139 in figure 1A and 130 and 132b in figure 1B and column 5 lines 64-66, column 11 lines 1-14, column 16 lines 63-67, column 17 lines 1-2 and lines 31-37), Keller in view of Parviz do not Clements, see paragraph [0023], where Clements discloses haptic actuators 203 for different stimulations/sensations required to form an association with a specific body part. An individual actuator may have a range of output settings (e.g., frequency, duty cycle, amplitude) such that a specific actuation patterns may be generated in an individual actuator or in set of actuators). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Keller and Parviz with Clements. One would be motivated to modify Keller and Parviz by disclosing machine to determine at least one of a frequency or an intensity at which to activate the ultrasonic array as taught by Clements, and thereby to provide a sense of touch (haptic output) so as to give a better impression of immersion to virtual reality systems including gloves (Clement, see paragraph [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                    /NELSON M ROSARIO/                                                                                                                   Primary Examiner, Art Unit 2624